Citation Nr: 1002500	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the above claim.  

In January 2009, the Board remanded the present matter for 
additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was directed to obtain a VA 
examination with an opinion as to whether the Veteran's 
current sleep disorder had its onset during active service or 
was related to any in-service disease or injury; to include 
whether any current sleep disorder was caused or aggravated 
by the service-connected encephalitis.  A detailed rationale 
for any opinion expressed was also required.  As support for 
the examination and opinion request, the Board noted that 
service treatment records included a June 1968 medical report 
noting drowsiness and post-service medical treatment records 
showed complaints of sleepiness since 1968 during treatment 
in 1977.  In addition, during a VA examination in August 
1990, the examiner stated that the Veteran's daytime 
sleepiness may be a pathological condition, but was not 
related to the history of encephalitis.  In April 2004, the 
Veteran was diagnosed as having sleep apnea.  No history or 
opinion as to etiology was given with that diagnosis.  


In June 2009, the Veteran was afforded a VA examination.  He 
was diagnosed as having mild obstructive sleep apnea.  The 
examiner opined that the Veteran's sleep apnea was not 
related to any inservice disease or injury or aggravated by 
his service-connected encephalitis.  No rationale was 
provided for these opinions.  The RO subsequently requested 
that supporting rationale be provided by the examiner.  In a 
September 2009 addendum, the examiner provided an opinion 
stating that mild obstructive sleep apnea was less likely 
than not secondary to any inservice disease or injury or 
aggravated by the Veteran's service-connected encephalitis as 
there was no relation between encephalitis and obstructive 
sleep apnea.

From a review of the VA examination reports, it is clear that 
the examiner did not understand the purpose of the 
examination requests as detailed rationale was requested with 
the opinions of whether the Veteran's sleep apnea had its 
onset during active service or was related to any in-service 
disease or injury; to include whether any current sleep 
disorder was caused or aggravated by the service-connected 
encephalitis.  While the examiner did opine that the 
Veteran's sleep disorder was not likely secondary to any 
inservice disease or injury or aggravated by his service-
connected encephalitis, the examiner did not offer any clear 
support for these conclusions such that the Board could 
consider and weigh it against other evidence of record.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, a 
remand is required to correct these deficiencies.

On remand, an opinion with detailed rationale should be 
obtained from the VA physician who examined the Veteran in 
June 2009 in order to determine the nature and etiology of 
his diagnosed sleep apnea.  Such an opinion is necessary for 
a determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
physician who examined the Veteran in 
January 2009, if available, for an 
addendum.  If the physician is 
unavailable, or if the examiner 
determines that another examination is 
warranted, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the diagnosed sleep apnea.  

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
Veteran's current sleep disorder had its 
onset during active service or is related to 
any in-service disease or injury; to include 
whether any current sleep disorder is caused 
or aggravated by the service-connected 
encephalitis.  

A detailed rationale for any opinion 
expressed should be provided.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


